             You guys can take $100K today.., but ONLY
             MVA at $1600 -NO CL



             I want as much as you can give us - from WI, IL
             and IA.




             A few quick questions

                1.     What volume can we expect and how soon
                      can we get this going?
                2.    Do you think you can get me 150-200
                      MVA leads by 03101?
                3.    Can you tell me how many other attorneys
                      are getting leads in these state?




             Jill Wellskopf
             Director, Marketing
             Hupy and Abraham s.c.
             (4t4) 223-4800
             111 E Kilbourn Avenue, Suite 1100
             Milwaukee, WI 53202




             From: Mike Walker
             <mike   Ca)q u   i   nte   ss   am arke ti n g. c om   >
             Sent: Monday, February 1,20213:43 PM
             To : Jill Wellskopf <JWellskopf(@,hupy.com>
             Cc: Lauren Mingee
             <lauren@quintessamarketin g.com>
             Subject: Re: FW: Email not working



             Those IT people!




             Glad to hear you want more! What kind of
             monthly budget are you looking at? These are
             some big states and we feel 150 - 200 is not out of
             the question in leads. Would you want to fund 50K
             today and we start turning the valve?
                                                                            EXHIBIT

                                                       7
                                                                        E
                                                                        E   F
Case 2:21-cv-00577-JPS Filed 06/30/21 Page 1 of 2 Document 15-2
            Thank you,




            Mike Walker

             Quintessa Marketing




             On Mon, Feb 1, 202I at2:25 PM Jill Wellskopf
             <JWellskopf(g)hupy. com> wrote :

              Mike-



              The email is actually refenal@hupy.com NOT
              referrals@hupy.com. Our Operations gave me
              the wrong email address. B

              ut then, out IT dept. added THE "referrals" email
              as a redirect, so we HAVE been getting them.

              Isuspect, if you change this email you   will   stop
              getting the error messages.




              I   am so sorry.




              ALSO-

              I   discussed the campaign with our owners this
              morning.

              We want you to fully turn on the hose    - give us
              all MVA you can - in all 3 states.

              I am cleared   to release a much larger budget.




                                        8


Case 2:21-cv-00577-JPS Filed 06/30/21 Page 2 of 2 Document 15-2
